Citation Nr: 1131218	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine (back) disability, claimed as secondary to service-connected bilateral knee disability.

2. Entitlement to service connection for a cervical spine (neck) disability, claimed as secondary to service-connected bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to March 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  In August 2007 a hearing was held before a decision review officer (DRO) at the RO; a transcript of the hearing is associated with the claims file.  The Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in July 2010.  In November 2010 the Board sought an advisory medical opinion from the Veterans Health Administration (VHA); thereafter, clarifying VHA opinions were sought in January and March 2011.       

In August 2011 the Board received additional evidence and correspondence from the Veteran.  On review of such, the Board finds that it is cumulative argument and evidence.  The November 2005 letter from M.R.S., M.D. is a duplicate copy that was previously submitted and associated with the claims file and the Veteran's statements are a reiteration of previously considered argument.  Therefore, the recently received correspondence and evidence is cumulative, and not pertinent.  Accordingly, a waiver of RO initial consideration is not required.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010); 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1. A back disability was not manifested in service; arthritis of the thoracolumbar spine was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that his current back disability is related to an event, injury, or disease in service or was caused or aggravated by his service-connected bilateral knee disability.

2. A neck disability was not manifested in service; arthritis of the cervical spine was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that his current neck disability is related to an event, injury, or disease in service or was caused or aggravated by his service-connected bilateral knee disability.


CONCLUSIONS OF LAW

1. Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).
2. Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An August 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A subsequent letter (dated in March 2006) informed the Veteran of disability rating and effective date criteria.  A December 2009 supplemental statement of the case readjudicated the matters (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with the claims file.  The RO arranged for VA examinations in April 2006 (with June 2006 addendum) and in August 2006.  A VHA advisory opinion was sought by the Board in March 2010.  The opinion received (with two clarifications) is adequate for rating purposes as it reflects familiarity with the entire record, cites to supporting clinical data, and includes an explanation of rationale.  

The Veteran has not identified any additional nexus evidence that is outstanding; he has been afforded ample opportunity to do so and/or supplement the record.  The Board notes that there are updated treatment records that have not been sought, but remain outstanding.  As it is not in dispute that he has neck, back, and knee disabilities, treatment records would only be pertinent if they contained additional information relating the claimed neck and back disabilities to the service-connected bilateral knee disability.  The Veteran has not identified any treatment record that contains such information, and does not allege that there is such a record.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs contain no mention of complaints, findings, treatment, or diagnosis pertaining to his neck or back.  On service separation examination his spine was normal on clinical evaluation.  He injured his right knee (and underwent meniscectomy) prior to service.  He reinjured the knee during service; residuals of the injuries in service are service connected (since March 1972), and are now rated 40 percent, combined.  Service connection has also been established for left knee arthritis (as secondary to the right knee disability) effective November 14, 2005.  

On July 1972 VA general physical examination, no spine complaints or abnormalities were noted on orthopedic examination.  

VA outpatient treatment records prior to 2005 do not note any neck or back complaints.  On November 2005 VA follow-up for various medical problems it was incidentally noted that the Veteran had complaints of back pain.   

A November 2005 letter from M.R.S., M.D. notes that the Veteran had arthritis of the knees and lumbar and cervical spine, and that, "These problems date back to an injury to his right knee over 30 years ago."  It was noted that as a result of his injury the Veteran was having increased pain in his left knee and lower back.  

In February 2006 correspondence the Veteran noted that he had developed arthritis of the left knee due to favoring his right knee which "also caused problems to my lower back and upper back."

An April 2006 VA X-ray revealed degenerative changes in the cervical and lower thoracic/ upper lumbar spine, with no acute injury found.    

On April 2006 VA examination the Veteran reported neck and back pain.  He indicated he had the onset of such pain in 1972.  He claimed that he had experienced neck pain since he was discharged in 1972.  The diagnosis was symptomatic advanced degenerative arthritis of the cervical, lower thoracic and upper lumbar spines.  

In a June 2006 addendum to the April 2006 VA examination report the examiner opined that the Veteran's current arthritis of the lumbar and cervical spine was at least as likely as not caused by or the result of his service-connected right knee injury.  He went on to note that it was unlikely that the injury to the right knee caused the degenerative changes in the cervical and lumbar spine, that the Veteran's gross obesity "probably caused or might have precipitated at least" the degenerative changes in the lumbar spine, and that such degenerative changes may well be unrelated to the right knee injury.  In a July 2006 clarification the examiner noted that the arthritis of the cervical and lumbar areas of the spine were not, in his opinion, related to the Veteran's service-connected right knee injury.  

On August 2006 VA examination the Veteran reported that he believed his bilateral knee pain was causing his low back pain.  The diagnosis was degenerative joint disease (DJD) of the thoracolumbar spine and cervical vertebrae.  The examiner opined that the Veteran's spinal disabilities were less likely as not caused by his service-connected knees.  He explained that the Veteran's spinal disabilities were probably due to a generalized DJD and not (traumatic) secondary to his knee injuries.  

In an August 2006 statement the Veteran alleged that he sustained injuries to his lumbar and cervical spine secondary to his service connected right knee injury.  He noted that his right knee has caused pain to other parts of his body.  

In a September 2006 statement the Veteran explained that nothing would be found in his medical records regarding his lumbar and cervical spine, as the problems with his back had [only] occurred in the past few years, due to his knee problems.  

A December 2006 private outpatient treatment record notes that the Veteran reported that he had had arthritis in his low back and neck for at least 5 years.  The provider noted that the Veteran's work involved heavy lifting (as much as 60 lbs.) and considerable driving to job sites (which aggravated arthritis in all locations).  She also noted that the Veteran had widespread degenerative arthritis, with his right knee appearing to be the most severely involved (with chondrocalcinosis), which caused more severe wear and tear arthritis than what would otherwise be expected from osteoarthritis, and that his pain had escalated to the point that it was severely exacerbated by work.      

In the August 2007 DRO hearing the Veteran testified that due to his service-connected bilateral knee disability he could not properly do heavy lifting on the job which caused increased stress on his lumbar and cervical spine.  

In a December 2010 response to the Board's VHA opinion request, V.B.R., M.D. (a neurosurgeon) noted that: there was no evidence in the record that arthritis in the Veteran's knees had in any way caused him to develop generalized arthritis noted in his body; the Veteran worked for 31 years after discharge in a job which required considerable lifting, pulling, and pushing; there was no report of back or neck injuries or fractures on active duty; there was no evidence in the medical literature that knee instability in either knee would cause arthritis in the Veteran's neck and back; and that cartilage disease was a gradual progressive problem, largely due to genetics, and could develop at varying ages in all parts of the body, sometimes sooner in some joints than others, but a knee injury would not cause the Veteran to have arthritis in his neck or back.    

In a February 2011 response to the Board's clarification request, Dr. V.B.R. noted that there was no evidence that knee injuries caused back or neck arthritis and that one aggravating factor was the Veteran's weight which had nothing to do with his knee.  He summarized that he did not believe that the Veteran's neck and back problems had any relationship to his knee injury, subsequent operations, and knee arthritis.  

In a March 2011 response to the Board's second clarification request, Dr. V.B.R. opined that he thought that there was less than a 50 percent probability that the Veteran's spine disability was aggravated by his service-connected bilateral knee disability.  He noted that there are no clinical data that supported that such was a phenomenon that occurred with degenerative disc disease (DDD) and that it was mainly a genetic disorder that involved all cartilage and to a lesser or greater degree in the body at different times, but it was not related to arthritis in a specific traumatic injury to a specific joint such as the knee, and would not cause the Veteran's disc in his neck or back to degenerate.

The Veteran does not allege (nor does any evidence of record suggest) that his arthritis of the neck and/or back was manifested in service or in the first post-service year or is otherwise related directly to his period of active service.  He acknowledges that his back and neck disabilities (arthritis) began more recently (and not in service), and asserts that they are secondary to his service-connected bilateral knee disability.  See August and September 2006 statements from the Veteran.  He has noted that his service medical records would not show complaints relating to his neck and back, as such problems had occurred in the past few years due to his knee problems.  Consequently, service connection for back and neck disabilities on the basis that they became manifest in service and persisted or on a presumptive basis (for arthritis of the thoracolumbar and cervical spines as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The Board notes that on April 2006 VA examination the Veteran reported he had a history of back and neck pain that began in 1972.  Because that account is wholly unsupported by his STRs, and is explicitly contradicted by other statements he has made, and because it is self-serving (i.e., it was made on examination scheduled in connection with a claim for compensation benefits) it is deemed not credible and does not support a finding of continuity of complaints that began in service.  In his November 2005 claim (which outlines a detailed history of his disabilities), the Veteran did not place the onset of back and neck pain until many years postservice and on subsequent August 2006 VA examination he claimed that the disabilities were caused by bilateral knee pain.  Subsequent to the April 2006 VA examination, the Veteran has entirely abandoned his assertion that his neck and back complaints began in service, and he has consistently noted that the problems with his spine occurred "in the past few years" due to his knee problems.  Accordingly, service connection for neck and/or back disabilities on a direct basis (i.e., that the disabilities were incurred in, aggravated by, or are otherwise directly related to the Veteran's service) is not warranted.

It is not in dispute that the Veteran has back and neck disabilities.  Diagnostic studies (including April 2006 VA X-rays) have shown degenerative changes of the spine.  He has established service connection for a bilateral knee disability.  What is still required to establish secondary service connection for his back and neck disabilities is competent evidence of a nexus between such disabilities and his service-connected knee disabilities (i.e., that his knee disabilities caused or aggravated the neck and back disabilities).  This is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  

In November 2005 Dr. M.R.S., opined that the Veteran's arthritis of the cervical and lumbar spine "dated back" to his right knee injury over 30 years ago.  There is no further explanation (or citation to medical texts or treatises ) as to how arthritis of the cervical and lumbar spine "dated" back to his knee injury or was otherwise related thereto (when it was not manifested until many years thereafter)..  Consequently, Dr. Dr. M.R.S.'s opinion  is merely a conclusory statement which (despite Dr. Dr. M.R.S.,'s competence to offer it in light of his medical training) is lacking in probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held, "A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  

In a June 2006 addendum to the April 2006 VA examination, that examiner opined that it was unlikely that the injury to the right knee caused the degenerative changes in the cervical and lumbar spine, that the Veteran's gross obesity (a non-service-connected etiology) probably caused or might have precipitated at least, the degenerative changes in the lumbar spine, and that such degenerative changes may well be unrelated to the right knee injury.  In a July 2006 clarification the examiner noted that the arthritis of the cervical and lumbar areas of the spine were not, in his opinion, related to the Veteran's service-connected right knee injury.  [He had previously opined to the contrary which was apparently in error].  On August 2006 VA examination the examiner opined that the Veteran's spinal disabilities were less likely as not caused by his service-connected knees and that the disabilities were probably due to generalized DJD (and not secondary to his knee injuries).  The opinions are by medical professionals competent to provide them, however they provide limited explanation of rationale and are phrased in terms that are general and speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Accordingly, the opinions are inadequate, and lacking in probative value.   

The December 2006 private outpatient treatment record notes that the Veteran had widespread degenerative arthritis, with his right knee appearing to be the most severely involved (with chondrocalcinosis in that knee), which caused more severe wear and tear arthritis than what would otherwise be expected from osteoarthritis.
The provider does not explain why right knee arthritis/chondrocalcinosis caused more severe arthritis, describe what parts of the body were affected, or provide an etiological opinion regarding the chondrocalcinosis.  She did note that the Veteran's duties at work (a non-service-related etiological factor) aggravated his arthritis in all locations.  To the extent that her reference to "wear and tear" arthritis applies to the neck and back (the VHA consulting expert opined to the contrary in February 2011), the opinion is unexplained by rationale or citation to clinical/factual data, medical text, or medical treatise, and is of little probative value.  

The VHA consulting expert opined (including in clarifications) that the Veteran's cervical and thoracolumbar spine disabilities were not caused or aggravated by his service-connected bilateral knee disability.  He explained that there were post-service/non-service-connected etiologies, as well as other factors (physical demands on the job for 31 years, obesity, genetics, and the clinical presentation of arthritis/cartilaginous degeneration) that more likely played the primary role in the development and aggravation of the Veteran's disabilities.  He also noted that the December 2006 provider had stated that the Veteran lifted up to 60 pounds at work and drove to job-sites which aggravated his arthritis in all locations and that there was no evidence in the record or in the medical literature that knee instability in either knee would cause arthritis in the neck and back.  He noted that there were no clinical data that supported that aggravation due to knee disability was a phenomenon that occurred with degenerative disc disease (DDD), and that it was mainly a genetic disorder and that remote trauma to the knees would not cause the Veteran's disc in his neck or back to degenerate.  As the opinion is by a medical professional competent to provide it and explains the underlying rationale in detail (citing to medical evidence and principles) it is highly probative evidence in the matters at hand.  As it provides a superior explanation of rationale (compared to opinions to the contrary) with detailed citation to medical principles and the particular facts of the Veteran's case, it is persuasive.  

The Board finds that the VHA opinion (by a medical provider with specialized knowledge, skill, training, and experience) outweighs the Veteran's lay assertions that there is a nexus between his service-connected bilateral knee disability and his cervical and thoracolumbar spine disabilities.  Specifically, the VHA opinion outweighs the Veteran's lay assertions in February 2006 (left and right knee arthritis "caused problems to my lower back and upper back"), August 2006 ("the problems with my back have occurred the past few years due to my knee problems"), September 2006 ("the injuries to my lumbar spine and cervical spine are due to the injury of my right knee"), and August 2007 DRO hearing testimony (due to his service-connected bilateral knee disability he could not properly do heavy lifting on the job which caused increased stress on his lumbar and cervical spine).  The question of whether a service-connected disability caused or aggravated arthritis of the cervical and/or thoracolumbar spine is a complex medical question that is not capable of resolution through lay observation.   See Jandreau, 492 F. 3d at 1372, 1377.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Therefore, the benefit of the doubt rule does not apply; the claims must be denied. 


ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


